DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s proposed amendments to the claims place the Application in condition for Allowance.  Accordingly, the proposed amendments are entered.

Response to Arguments
3.	Applicant’s arguments, see Remarks, filed 29 March 2021, with respect to the rejections of claims 1-20 under 35 U.S.C. § 103 have been fully considered and are persuasive.  The rejections of claims 1-20 under 35 U.S.C. § 103 have been withdrawn.

Allowable Subject Matter
4.	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1, as presently amended by Applicant, includes an additional feature which distinguishes claim 1 over the previously cited combination of prior art references, and renders claim 1  as a whole novel and non-obvious.  The closest prior art discovered is the combination of Greenebaum (US-2016/0358584), Woodward (US-2019/0272079), Lathrop (US-2019/0051276), Robertson (US-2009/0287814), Lundstrom (US-2008/0150937), and Ludwig 
Independent claims 8 and 15 include the distinguishing subject matter recited in claim 1, and therefore also distinguish over the prior art for the reasons set forth above with respect to claim 1.  Claims 2-7, 9-15, and 16-20 each distinguish over the prior art at least due to their respective dependencies.
Claims 1-20 each distinguish over the prior art, and there are no outstanding grounds of rejection or objection.  Accordingly, claims 1-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James A Thompson whose telephone number is (571)272-7441.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A THOMPSON/Primary Examiner, Art Unit 2616